230 F.2d 958
Helen M. KLINEv.C. EYNON, also known as Clarence Eynon, Individually, and as Regional Counsel of Region 7 of the Bureau of Reclamation, et al.
No. 5291.
United States Court of Appeals Tenth Circuit.
December 13, 1955.

Appeal from the United States District Court for the District of Colorado.
No appearance for appellant.
Donald E. Kelley, U. S. Atty., and Robert Swanson, Asst. U. S. Atty., Denver, Colo., for appellees.
Before BRATTON, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed on motion of appellees, for failure of appellant diligently to prosecute.